Citation Nr: 0932094	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to September 
1967, and from November 1974 to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to the benefits 
sought on appeal.

The Veteran testified before the undersigned at a September 
2008 Board hearing in Washington, DC.  A transcript of that 
hearing has been made a part of the record.

In a January 2009 decision by the Board, entitlement to 
service connection for carpal tunnel syndrome of the upper 
extremities was denied.  The Veteran appealed the January 
2009 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2009 order, the Court 
remanded the issues of entitlement to service connection for 
carpal tunnel syndrome of the left and right upper 
extremities to the Board, in order for VA to obtain an 
examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.




REMAND

The Veteran's claims for service connection for carpal tunnel 
syndrome of the left and right upper extremities is remanded 
for a VA examination.  The relevant history of the Veteran's 
condition and treatment includes that the service treatment 
(medical) records do not show that the Veteran received any 
treatment for a condition associated at the time with carpal 
tunnel syndrome or complained of neurological symptoms.  
There are service treatment records showing in January 1979 
an injury to the right arm just above the elbow resulting in 
a soft tissue bruise; in January 1980 an injury involving the 
right hand and left thumb, resulting in a sprain of the 
finger interphalangeal joint, that was resolving later that 
month; in October 1980 complaints of right arm and leg 
numbness, with findings of no sensory loss, reduced power, 
and normal reflexes and pulses; in August 1981, deficient 
with the right upper extremity, associated with a central 
nervous system condition, cerebral dysfunction; and in 
October 1981, right upper extremity weakness/tingling that 
was ascribed to arthritis.  None of these were 
contemporaneously associated with any carpal tunnel syndrome.

After service, VA treatment records in January 1982 show that 
the Veteran reported having numbness in the right arm and leg 
for about two years.  Results of a nerve conduction velocity 
study at that time were found to be abnormal and consistent 
with carpal tunnel syndrome for the right median nerve; the 
examiner noted that this finding should, however, be 
correlated with other clinical findings.  VA treatment 
records in March 1982 show that the Veteran was seen for 
complaints including weakness of the right upper extremity.  
In May 1982, the January 1982 VA nerve conduction velocity 
study was repeated to see if the condition was better or 
worse and to rule out a diagnosis of carpal tunnel syndrome.  
The report of the May 1982 study showed that there was an 
improvement from the previous examination, with normal 
findings.  

The claims file contains no subsequent records showing any 
further studies were conducted soon after that.  The report 
of a May 1982 VA neuropsychiatric examination does not show 
that the Veteran was examined for any condition referable to 
carpal tunnel syndrome, but at that time an X-ray examination 
of the right wrist was found to be "normal but this does not 
exclude a healed injury."

Although treatment records in the early and mid 1980s show 
complaints of right arm numbness and weakness, the record 
indicates that these symptoms have been associated with a 
head injury in service, and not to a condition of carpal 
tunnel syndrome.  The Board notes that in the Veteran's 
December 1986 application for Social Security Administration 
disability benefits, he made no mention of any problems 
referable to carpal tunnel syndrome.

The first medical evidence associating any upper extremity 
symptoms to carpal tunnel syndrome, that is, symptoms 
identified as resulting from compression of the median nerve 
in the carpal tunnel, are contained in medical records dated 
in the late 1990s.  The report of a January 1998 private 
diagnostic neurology PNCV report contains a diagnosis, in 
part, of "symptoms most suggesting bilateral carpal tunnel 
syndrome."  The report includes a history related by the 
Veteran regarding his injuries in a 1969 helicopter crash (in 
between periods of service), including injuries involving the 
head, neck, arm, and back, with noticeable hand numbness and 
decrease grip.  The examiner opined, based on the Veteran's 
reported history, that the carpal tunnel syndrome most likely 
developed from injuries during the trauma of the helicopter 
crash.  Subsequent treatment records show further treatment 
for bilateral carpal tunnel syndrome.  The Veteran underwent 
carpal tunnel release on the right side in February 1998.

Based on this evidence, the Veteran has a current diagnosis 
of carpal tunnel syndrome, and at least some indication that 
his condition might be related to service.  Therefore, a VA 
examination must be provided.  38 U.S.C.A. § 5103A(d)(2) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the RO should schedule the Veteran for a VA 
peripheral nerves examination, during which the VA examiner 
should examine the Veteran's carpal tunnel syndrome of the 
left and right upper extremities, describe its 
symptomatology, and opine as to the likely etiology of the 
disability.  The VA examiner should particularly distinguish 
between any symptomatology related to the Veteran's (non-
service-connected) arthritis of the cervical spine, and any 
symptomatology deriving from his carpal tunnel syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
current symptomatology of his carpal 
tunnel syndrome of the left and right 
upper extremities.  The relevant evidence 
in the claims file should be made 
available to and be reviewed by the 
examiner.  The VA examiner should note in 
his or her report that the relevant 
evidence was reviewed.  

The VA examiner should provide an 
examination of the Veteran's carpal tunnel 
syndrome of the left and right upper 
extremities, to include a determination 
degree of impaired function.  The VA 
examiner should address whether the 
Veteran's carpal tunnel syndrome, as to 
each upper extremity, involves complete 
paralysis of the nerves, or whether it 
involves severe, moderate, or mild 
incomplete paralysis, or whether the 
Veteran has no current symptomatology.  

The VA examiner should specifically 
differentiate what, if any, peripheral 
nerve disability is due to non-service-
connected cervical spine disorder, and 
what, if any, disability is due to carpal 
tunnel syndrome.

The examiner should then opine, after 
review of the Veteran's medical and 
service histories, whether carpal tunnel 
syndrome of the left and right upper 
extremities at least as likely as not 
began during service or developed due to 
an event or injury that occurred during 
service.

The VA examiner should provide a full 
explanation if any tests or measurements 
cannot be completed during the 
examination.  A full and complete 
rationale is requested for any opinion 
expressed by the examiner in the report.

2.  The RO/AMC should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and provide the Veteran 
and his representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.    

The purposes of this remand are to assist the Veteran with 
the development of his claims.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised to appear and participate in 
any scheduled VA examination(s), as failure to do so may 
result in denial of the claim(s).  See 38 C.F.R. § 3.655 
(2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

